MERRILL, Justice.
The petition for certiorari to the Court of Appeals must be stricken because it is not on transcript paper. Supreme Court Rule 32, Revised Rules of Practice in the Supreme Court, 1955 Cum.Pocket Part to Vol. 2, Code 1940, Appendix, p. 233, 261 Ala. XXXI; Conley v. State, ante, p. 450, 92 So.2d 9; Williams v. State, 258 Ala. 638, 64 So.2d 617; Duckett v. State, 257 Ala. 589, 60 So.2d 357.
Subsequent to submission, appellant became aware that the petition was not on transcript paper and requested leave to remedy this defect. In view of this request, we have considered the petition on its merits and find no reason to reverse the judgment of the Court of Appeals. The writ would have been denied had the application not been stricken.
Petition for writ of certiorari stricken.
LIVINGSTON, C. J., and LAWSON and STAKELY, JJ., concur.